POLISHING HEAD AND POLISHING APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest art identified, Heesemann (DE 1777412) in view of Kazukiyo (CN 101054966) teach a polishing head for pressing a polishing tool against a substrate, comprising (Heesemann): a polishing-tool pressing member for supporting the polishing tool (Heesemann); a movable shaft coupled to the polishing-tool pressing member (Heesemann); a housing which houses the movable shaft therein, the housing including a housing body having an interior space in which the movable shaft is located and a lid that closes the space (Heesemann); and a diaphragm which forms a pressure chamber between an end portion of the movable shaft and the housing, the diaphragm including a central portion in contact with the end portion of the movable shaft, an inner wall portion connecting with the central portion and extending along a side surface of the movable shaft (Kazukiyo), a folded-back portion connected with the inner wall portion and having a curved cross section, an outer wall portion connecting with the folded-back portion and located outside the inner wall portion, and a rim connecting with the outer wall portion, the lid being located outside the outer wall portion (Kazukiyo), and the rim being sandwiched between a first surface of a housing and a second surface of the lid, and the second surface facing toward the movable shaft (Heesemann).  Heesemann in view of Kazukiyo do not render obvious, the moveable shaft has a vent hole; one open end of the vent hole communicated with the atmosphere; and other open end of the vent hole is located in the side surface of the movable shaft and outside the pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723